DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/115739.
WO 2009/115739 discloses a method of assembling a unibody vehicle comprising securing a cab back panel (6) directly to an upturned flange (41) of a cargo box floor (40), as shown in Figures 1 and 5.  The cargo box floor (40) extends from a first passenger side of the cab back panel to the opposite, second driver side of the cab back panel, as shown in Figure 2-4.  In reference to claim 2, right and left body side assemblies are inherently fastened to the lateral sides of the cab back assembly, as is industry standard, to prevent ingress of rain and provide protection in the event of an impact, as shown in Figures 1 and 2.  In reference to claim 3, a cab back cross-member (81,82) is secured to the cab back panel (6) when the cab back panel is secured to the cargo box floor, as shown in Figures 3-5.  In reference to claim 4, the cab back cross-member (81,82) has a box style cross-sectional profile, as shown in Figure 5.  In reference to claim 5, the right and left side body assemblies can be fastened to the back panel (6) before the cab back cross-member is secured to the cab back assembly.  In reference to claim 10, the cab back cross member (82) is separate from the cab back panel (6) when the cab back panel (6) is secured directly to the cargo box floor (40).  In reference to claim 12, the cab back cross-member (81,82) is secured to the cab back panel (6) when the cab back panel is secured directly to the cargo box floor, as shown in Figure 5.  In reference to claim 13, the cab back cross-member (81,82) has a front panel (81) and a rear panel (82) that form a box section, as shown in Figure 5.  In reference to claim 14, the cab back cross-member (81,82) includes a front panel (81) and a rear panel (82) that is secured to the front panel (81) after the cab back panel (6) is secured directly to the cargo box floor (40).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/115739 in view of McClure et al. (7,766,416).
WO 2009/115739 does not disclose the front and rear panels secured to an upper part of the cab back assembly.
McClure et al. teach securing a front panel (60) and a rear panel (62a) to an upper portion of cab back panel (62), as shown in Figures 1 and 2.  In reference to claim 15, the front and rear panels (60,62a) provide a box section, as shown in Figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a front panel and a rear panel to the upper portion of the cab back panel of WO 2009/115739, as taught by McClure et al., after the cab back panel is secured to the cargo box floor to enhance rigidity of the cab and the vehicle as a whole to improve effectiveness of the suspension system.
Allowable Subject Matter
Claims 7-9, 16, 19, and 20 are allowed.
Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.  Applicant has argued the cargo box floor does not extend from one side to an opposite side of the cab back panel.  The examiner disagrees because Figures 3 and 4 clearly show the cargo box floor (40) extends to the passenger side of the cab back panel.  The cargo box floor (40) is vertically offset from the cabin floor (22) so the cargo box floor may look as if it does not extend laterally as far as the cabin floor and the cab back panel.  The driver side of the cargo box floor must extend to the lateral edge of the cab back panel on the opposite end since the cargo box floor is a one-piece symmetrical floor, as best shown in Figure 3, to provide a complete floor to prevent objects in the bed from falling through the cargo box floor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 3, 2022